          Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 1 of 13 PageID #:4



      +




                                                                                                     FILED

                                                                                                     3/22/2021   3:52 PM

          Atty. l.D. No.   17466                                                                     I R I S Y. MARTINEZ

                                                                                                     C I R C U I T CLERK

                                                                                                     COOK COUNTY, IL
t
0                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
�                                                                                                    12666973
coy

o                                   COUNTY DEPARTMENT, LAW DIVISION
s
N
0
cv        WALTER WALTZ,                                           )

>                                                                 )
a
cV
0
                               Plaintiff,                         )
i
                                                                  )
s
o
                  v.                                              )
                                                                          ,, 2 0 2 1 L 0 0 3 1 0 4
�
                                                                  )
£
          NATIONAL CAR CURE, LLC, a Florida                       )
i
8         limited liability company and                           )
0
uI        AFFORDABLE AUTO PROTECTION, LLC,                        )
.J

u::       a Florida limited liability company,                    )

                                                                  )

                                Defendants.                       )



                                                 COMPLAINT AT LAW



                 NOW COMES the Plaintiff, Walter Waltz ("Waltz"), by and through his attorney, Robert



          J. Shelist of the Law Offices of Robert J. Shelist, P . C . , and as and for his Complaint at Law against



          the Defendants, National Car Cure, LLC and Affordable Auto Protection, LLC (together referred



          to herein as the "Defendants"), and states as follows:



                                              JURISDICTION & VENUE



                  I.   The Court has subject matter jurisdiction over this action pursuant to 8 1 5 ILCS 305/1



          and the Automatic Telephone Dialers Act and the dialings were received in Cook County, Illinois.




                  2.   This Court has personal jurisdiction over Defendants because they have either directly



          or through their agents solicited and entered into business contracts after illegal autodialing in this



          County, and the conduct alleged in this Complaint occurred in or emanated from this County.



          Defendants, on information and belief, have directed advertising in this County as well.




                                            EXHIBIT "A"
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 2 of 13 PageID #:5
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 3 of 13 PageID #:6
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 4 of 13 PageID #:7
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 5 of 13 PageID #:8
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 6 of 13 PageID #:9
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 7 of 13 PageID #:10
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 8 of 13 PageID #:11
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 9 of 13 PageID #:12
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 10 of 13 PageID #:13
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 11 of 13 PageID #:14
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 12 of 13 PageID #:15
Case: 1:21-cv-04326 Document #: 1-1 Filed: 08/13/21 Page 13 of 13 PageID #:16
